DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Priority
Acknowledgement is made of the claims to the provisional application 62924555 filed 10/22/2019.
Claim Objections
Claims 3, 4, and 12 are objected to because of the following informalities:  Claims 3, 4, and 12 recite the limitation “system of claim 1 and further comprising” in line 1 of each claim. This appears to mean “system of claim 1 .  Appropriate correction is required.
Claim 5 objected to because of the following informalities:  Claim 5 recites the limitation “system of claim 4 and further comprising” in line 1 of the claim. This appears to mean “system of claim 4 .  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Claim 15 recites the limitations “the load management unit” in line 6 of the claim and “the first disconnect switch and also coupled to receive a control signal via the first path” in lines 12-13 of the claim. This appears to mean “the first load management unit” and “the first disconnect switch first control signal via the first path”.  Appropriate correction is required.
Claim 16 objected to because of the following informalities:  Claim 16 recites “The system of claim 15 and further comprising: a second load management unit adapted to be supported within the circuit breaker panel, the load management unit including a first circuit path comprising: a second input for coupling to a second circuit breaker within the circuit breaker panel; a second output for coupling to a second; and a second disconnect switch coupled between the input and the output, the disconnect switch and also coupled to receive a control signal via the first circuit path coupled to the first node connector of the head unit to control the second switch to disconnect the second input from the second output.” This appears to mean “The system of claim 15second load management unit including the first circuit path comprising: a second input for coupling to a second circuit breaker within the circuit breaker panel; a second output for coupling to a second load; and a second disconnect switch coupled between the second input and the second output, the second disconnect switch second control signal via the first circuit path coupled to a first node connector of the head unit to control the second switch to disconnect the second input from the second output.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 14-16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bazhinov U.S. Patent Application 2018/0205206 (hereinafter “Bazhinov”).
Regarding claim 1, Bazhinov teaches a load management system (refer to figure 3) for a circuit breaker panel (refer to base frame 301)(fig.3), the system comprising: a load management unit (refer to nodes 340)(fig.3) adapted to be supported within the circuit breaker panel (implicit)(refer to connection rail 380)(fig.3), the load management unit including a first circuit path (refer to connection rail 380)(refer also to [0098]) comprising: an input (refer to 320)(fig.3) for coupling to a circuit breaker (i.e. circuit breakers 310)(fig.3) within the circuit breaker panel (implicit); an output (i.e. electrical connections 330)(fig.3) for coupling to loads (implicit)(refer to [0098]); and a disconnect switch (i.e. high voltage relay 642)(fig.6)(refer also to [0098]) coupled between the input and the output (implicit)(refer to [0120]), the disconnect switch also coupled to receive a control signal to control the switch to disconnect the input from the output (refer to [0098] and [0120]).
Regarding claim 2, Bazhinov teaches the system of claim 1 wherein the load management unit further comprises a current sensor (i.e. current sensor 641)(fig.6) coupled between the input and the output (implicit)(refer to [0120]), the current sensor having a current sensor output (implicit)(refer to [0115] and [0120]) providing signals representative of current flow between the input and the output (refer to [0115] and [0120]).
Regarding claim 3, Bazhinov teaches the system of claim 1 and further comprising one or more additional circuit paths for coupling to one or more additional circuit breakers within the circuit breaker panel.
Regarding claim 4, Bazhinov teaches the system of claim 1 and further comprising multiple additional load management units supported within the circuit breaker panel (refer to nodes 340)(fig.3).
Regarding claim 5, Bazhinov teaches the system of claim 4 and further comprising a head unit (i.e. processor 360)(fig.3) adapted to be supported within the circuit breaker panel (implicit) for controlling the load management unit disconnect switches (refer to [0098]).
Regarding claim 14, Bazhinov teaches the system of claim 1 wherein the load management unit further comprises: a current sensor (i.e. current sensor 641)(fig.6) coupled between the input and the output (refer to [0120]), the current sensor having a current sensor output (implicit)(refer to [0115] and [0120]) providing signals representative of current flow between the input and the output (refer to [0115] and [0120]); and control circuitry (refer to controller chip 665)(fig.6) coupled to receive the current sensor output signals (refer to [0115] and [0120]) and coupled to control the disconnect switch responsive to the current sensor output signals (refer to [0115] and [0120]).
Regarding claim 15, Bazhinov teaches a modular load management system (refer to fig.3) comprising: a head unit (i.e. processor 360)(fig.3) having an antenna (refer to [0099])(the Bluetooth connection and wi-fi signal disclosed in [0099] inherently require an antenna and a communication module connected to the antenna), processor (Refer to [0099]), communication module (refer to [0099])(the Bluetooth connection and wi-fi signal disclosed in [0099] inherently require an antenna and a communication module connected to the antenna) coupled to the antenna (refer to [0099])(the Bluetooth connection and wi-fi signal disclosed in [0099] inherently require an antenna and a communication module connected to the antenna), and a first node connector of the head unit (refer to first node connector in the figure below)(fig.3), wherein the unit is configured to connect to and within a circuit breaker panel (implicit); a first load management unit (refer to nodes 340)(fig.3) adapted to be supported within the circuit breaker panel (implicit), the load management unit including a first circuit path (refer to connection rail 380)(refer also to [0098]) comprising: a first input (refer to 320)(fig.3) for coupling to a first circuit breaker (refer to circuit breakers 310)(fig.3) within the circuit breaker panel (implicit); a first output (i.e. electrical connections 330)(fig.3) for coupling to a first load (implicit)(refer to [0098]); and a first disconnect switch (i.e. high voltage relay 642)(fig.6)(refer also to [0098]) coupled between the first input and the first output (implicit)(refer to [0120]), the first disconnect switch and also coupled to receive a control signal via the first circuit path coupled to one of the node connectors of the head unit to control the switch to disconnect the input from the output (refer to [0098] and [0120]).
    PNG
    media_image1.png
    701
    565
    media_image1.png
    Greyscale

Regarding claim 16, Bazhinov teaches the system of claim 15 and further comprising: a second load management unit (refer to nodes 340)(fig.3)  adapted to be supported within the circuit breaker panel (implicit), the load management unit including a first circuit path (refer to connection rail 380)(refer also to [0098]) comprising: a second input (refer to 320)(fig.3) for coupling to a second circuit breaker (refer to circuit breakers 310)(fig.3) within the circuit breaker panel (implicit); a second output (i.e. electrical connections 330)(fig.3) for coupling to a second (implicit)(refer to [0098]); and a second disconnect switch (i.e. high voltage relay 642)(fig.6)(refer also to [0098]) coupled between the input and the output (implicit)(refer to [0120]), the disconnect switch and also coupled to receive a control signal via the first circuit path coupled to the first node connector of the head unit to control the second switch to disconnect the second input from the second output (refer to [0098] and [0120]).
Regarding claim 19, Bazhinov teaches the system of claim 15 wherein the first load management unit further comprises: a current sensor (i.e. current sensor 641)(fig.6) coupled between the input and the output (refer to [0120]), the current sensor having a current sensor output (implicit)(refer to [0115] and [0120]) providing signals representative of current flow between the input and the output (refer to [0115] and [0120]); and control circuitry (refer to controller chip 665)(fig.6) coupled to receive the current sensor output signals (refer to [0115] and [0120]) and coupled to control the disconnect switch responsive to the current sensor output signals (refer to [0115] and [0120]).
Regarding claim 20, Bazhinov teaches the system of claim 19 wherein the current sensor is configured to provide data representative of current draw to the head unit (refer to [0046]), wherein the head unit is configured to communicate the data to a remote device (refer to [0115]) for display of current related information to a user (Refer to abstract, [0003], [0009], and [0042]), and wherein the remote device is configured to facilitate a user activating the first switch to connect or disconnect the load management unit from providing current from the first circuit breaker (refer to [0003], [0009], and [0042]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazhinov as applied to claim 5 above, and further in view of Rao et al. U.S. Patent Application 2021/0083506 (hereinafter “Rao”).
Regarding claim 6, Bazhinov teaches the system of claim 5, however Bazhinov does not teach wherein the head unit controls the load management unit disconnect switches based on at least one of sensed voltage and frequency levels to avoid an impending overload condition. However, Rao teaches wherein the head unit controls the load management unit disconnect switches based on at least one of sensed voltage and frequency levels to avoid an impending overload condition (refer to [0176]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bazhinov to include the control of Rao to provide the advantage of preventing overload that can cause damage and preventing excess downtime of the circuits by preventing overload.
Regarding claim 7, Bazhinov teaches the system of claim 5, however Bazhinov does not teach  wherein the head unit controls the load management unit disconnect switches in response to a battery becoming a primary source of power for the loads. However, Rao teaches wherein the head unit controls the load management unit disconnect switches in response to a battery becoming a primary source of power for the loads (refer to [0009], [0083], and [0122]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bazhinov to include the control of Rao to provide the advantage of maximizing a time interval of electrical power to one or more particular branch circuits (refer to [0009]).
Regarding claim 8, Bazhinov and Rao teach the system of claim 7 wherein the head unit disconnect switches based on predefined priority for loads in response to the battery becoming the primary source of power for the loads (refer Rao to figure 44).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazhinov as applied to claim 5 above, and further in view of Hope et al. International Patent Document WO 2017/174994 A1 (hereinafter “Hope”).
Regarding claim 9, Bazhinov teaches the system of claim 5, however Bazhinov does not teach wherein the load management units are coupled to the head unit in a serial daisy chain manner. However, Hope teaches wherein the load management units are coupled to the head unit in a serial daisy chain manner (refer to page 41 lines 14 and 15). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bazhinov to include the daisy chain of Hope to provide the advantage of using a common communication means which reduces the amount of wires needed and makes installation simpler.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazhinov as applied to claim 1 above, and further in view of Sastry et al. U.S. Patent No. 9,831,664 (hereinafter “Sastry”).
Regarding claim 12, Bazhinov teaches the system of claim 1, however Bazhinov does not teach the system further comprising a base mount for coupling to an inside back of the circuit breaker panel, the mount having tabs extending away from the inside back of the circuit breaker panel to couple to the load management unit. However Sastry teaches the system further comprising a base mount (refer to col. 6 lines 63-67) for coupling to an inside back of the circuit breaker panel (implicit)(refer to col. 6 lines 63-67), the mount having tabs extending away from the inside back of the circuit breaker panel (implicit)(refer to col. 6 lines 63-67) to couple to the load management unit (implicit)(refer to col. 6 lines 63-67). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bazhinov to include the mount of Sastry to provide the advantage of using a common and secure mounting system (DIN) which for easy mounting of modules.
Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bazhinov and Rao as applied to claim 16 above, and further in view of Hope.
Regarding claim 17, Bazhinov teaches the system of claim 16, however Bazhinov does not teach wherein the first and second load management units are daisy chained together via the first circuit path. However Hope teaches wherein the first and second load management units are daisy chained together via the first circuit path (refer to page 41 lines 14 and 15). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bazhinov to include the daisy chain of Hope to provide the advantage of using a common communication means which reduces the amount of wires needed and makes installation simpler.
Regarding claim 18, Bazhinov and Hope teach the system of claim 17 wherein the head unit comprises a second node connector (refer to Bazhinov second node connector in the figure above)(fig.3) located on a opposite side of the head unit from the first node connector (implicit), wherein the head unit is configured for mounting at an end of two columns of circuit breakers in the circuit breaker panel (implicit)(refer to Bazhinov figure 3) and wherein the second node is configured to daisy chain connect further load management units coupled to circuit breaker of a column different from the column containing the first circuit breaker (refer to Hope page 41 lines 14 and 15).
Allowable Subject Matter
Claims 10, 11, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claims 10 and 11 are indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 10, especially wherein the output comprises an angled connector having two connectors arranged at an angle from each other.	Claim 13 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 13, especially wherein the tabs support the load management unit an adjustable distance from the inside back of the circuit breaker panel.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN J COMBER whose telephone number is (571)272-6133. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on 5712701276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN J COMBER/Primary Examiner, Art Unit 2839